ORDER

PER CURIAM.
Catrena Wilson (Mother) appeals from a trial court judgment terminating her parental rights to her three minor children, C.I.W., C.A.W., and C.D.W.,1 pursuant to Section 211.447 RSMo. (2000). We have reviewed the briefs of the parties and the record on appeal and conclude that the judgment of the trial court terminating Mother’s parental rights to C.I.W., C.A.W., and C.D.W is supported by substantial evi-*489denee and is not against the weight of the evidence. In the Interest of F.N.M., 951 S.W.2d 702, 703 (Mo.App. E.D.1997). An extended opinion would have no prece-dential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).

. For clarity purposes in this opinion, we added the middle initial to each of the minor children’s identification.